UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2013 ITEM 1. REPORT TO STOCKHOLDERS SUMMARY OF GENERAL INFORMATION THE FUND The European Equity Fund, Inc. (the "Fund") is a diversified, actively-managed closed-end fund listed on the New York Stock Exchange under the symbol "EEA." The Fund seeks long-term capital appreciation primarily through investment in European equities. It is advised and administered by wholly owned subsidiaries of the Deutsche Bank Group. SHAREHOLDER INFORMATION Prices for the Fund's shares are published weekly in the New York Stock Exchange Composite Transactions section of certain newspapers. Net asset value and market price information are published each Saturday in Barron's and other newspapers in a table called "Closed End Funds." Daily information on the Fund's net asset value is available from NASDAQ (symbol XEEAX). It is also available by calling: 1-800-349-4281 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.). In addition, a schedule of the Fund's largest holdings, dividend data and general shareholder information may be obtained by calling these numbers. The foregoing information is also available on our web site: www.dws-investments.com. There are three closed-end funds investing in European equities advised and administered by wholly owned subsidiaries of the Deutsche Bank Group: •The European Equity Fund, Inc.—investing primarily in equity or equity-linked securities of companies domiciled in countries utilizing the euro currency (with normally at least 80% in securities of issuers in such countries). •The New Germany Fund, Inc.—investing primarily in equity or equity-linked securities of middle market German companies with up to 20% in other Western European companies (with no more than 15% in any single country). •The Central Europe, Russia and Turkey Fund, Inc.—investing primarily in equity or equity-linked securities of issuers domiciled in Central Europe, Russia and Turkey (with normally at least 80% in securities of issuers in such countries). Please consult your broker for advice on any of the above or call 1-800-349-4281 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.). for shareholder reports. The European Equity Fund, Inc. is diversified and primarily focuses its investments in equity securities of issuers domiciled in European countries that utilize the euro currency, thereby increasing its vulnerability to developments in that region. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The European Equity Fund, Inc. Annual Report December 31, 2013 The European Equity Fund, Inc. LETTER TO THE SHAREHOLDERS Dear Shareholder, For the 12 months ended December 31, 2013, the European Equity Fund's (the "Fund") total return in U.S. dollars ("USD") was 25.03% based on net asset value ("NAV") and 27.17% based on market price. During the same period, the total return in USD of the Fund's benchmark, the MSCI-EMU Index, was 28.93%.1 Performance for European equity markets as a whole, as measured by the MSCI-EMU Index, did not improve until the second half of the year. The first quarter was marked by a political standstill in Italy, a disappointing recovery in France, the shaky bailout plan for Cyprus and unsatisfactory economic data across Europe. There was little improvement in the second quarter as investors focused on signals that the U.S. Federal Reserve Board (the Fed) would start tapering its quantitative easing program and on worries over a cash crunch in the Chinese financial system.2 The European Central Bank's ("ECB") first key interest-rate cut for the year was 25 basis points in May 2013, which likely triggered the initial change in sentiment for European investors. Subsequently, the third quarter resulted in the strongest equity market performance for the year. Political developments supported equity markets during the second half of the year. In Italy, Prime Minister Enrico Letta survived a confidence vote and the Senate expelled former prime minister Silvio Berlusconi. In Germany, politicians agreed on the long-awaited coalition deal between the country's two major parties. The ECB also provided another positive catalyst for equity markets in the fourth quarter, as it unexpectedly cut its key interest rate to 0.25% from 0.50% in November 2013 and extended its full liquidity operations until mid-2015. Statements from the ECB indicated the institution was considering the implementation of negative interest rates and/or the purchase of assets from banks, if needed, in order to lift inflation in the Eurozone as it fell to a four-year low of 0.7%.3 Two and a half years ago, we changed the investment strategy of the Fund to our more defensive "stability" strategy, with the goal of achieving market returns over a cycle with much lower volatility throughout the cycle. It was our observation that more stable returns are rewarded by closed-end fund investors with lower discounts. Given the conservative orientation of the Fund's "stability" strategy, targeting a volatility of returns below that of the market, the portfolio performed well in the first half of the year ending December 31, 2013, achieving what it was designed to do: to outperform its benchmark during weak market phases (i.e. it is expected to fall less than the market), targeting a lower volatility. While the portfolio did not outperform its benchmark during the market run-up in the second half of the year, the Fund's year-end performance was well above the 80% participation rate targeted under the strategy (i.e. the fund's performance was better than 80% of the benchmark performance). Stock selection for the portfolio is classified into three buckets: high quality, value, and growth. The focus on high-quality stocks, while already reduced, detracted from performance in the final quarter. Portfolio management had previously undertaken a shift of focus, away from high quality stocks and more decidedly into value stocks. While the Fund employs a strict stock-picking strategy, country and sector weights are actively monitored. From a country perspective, the biggest contributors to performance were positions in the Netherlands and Spain. The Netherlands was driven mainly by a position in PostNL, which returned 94.8% since June 2013. Spain included two property and casualty insurance holdings that returned close to 55% on average, and a construction company that returned close to 45%. The biggest detractors to performance For additional information about the Fund including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit www.dws-investments.com 1 LETTER TO THE SHAREHOLDERS (continued) were DAX options purchased for the Fund to provide downside protection, in addition to an overweight position in Germany and an underweight in France.4,5 From a sector perspective, the Fund's overweight in consumer discretionary and information technology contributed most to performance, while the materials and health care sectors, both underweighted, were the biggest detractors. The Fund's discount to NAV averaged 9.86% for the full year 2013, compared with 10.03% for the same period a year earlier. For the three months ended December 31, 2013, the discount was 9.19%, compared with 10.21% for the same quarter a year earlier. Economic and Market Overview For 2014, we remain positive on European equity markets despite the run-up in valuations. Valuations based solely on company earnings can no longer be considered inexpensive. The year 2013 was a year of price/earnings multiple expansion given that earnings did not improve in Europe. In 2014 we expect earnings growth to be the primary driver of stock market returns. In this regard, Europe offers considerable catch-up potential vs. the United States. Investor sentiment is not excessive and investments into European equities only started to improve approximately six months ago, causing the European equity markets to rise significantly in the second half of the year. Risks ahead include the pace of structural reforms in countries such as Italy and France, both of which need to increase their pace. A failure to do so would pose a risk to a sustained recovery in Europe. Additionally, the risk of a renewed slowdown or financial crisis in China poses a considerable risk to many of our European portfolio holdings. Sincerely, Christian Strenger Chairman Rainer Vermehren Lead Portfolio Manager Brian Binder President and Chief Executive Officer The views expressed in the preceding discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as recommendations. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The MSCI-EMU Index is an unmanaged capitalization-weighted index that comprises approximately 300 stocks of companies domiciled in the countries utilizing the euro currency. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly in the MSCI-EMU Index. 2Quantitative easing entails the Fed's purchase of government and other securities from the market in an effort to increase money supply. 3The Eurozone refers to a currency union among the 17 members of the European Union states that have adopted the euro as their sole currency. 4Dax options give the holder the right to buy or sell for a specified price based on the DAX Stock Index, which is a total-rate-of-return index of 30 selected German blue chip stocks traded on the Frankfurt Stock Exchange. 5"Underweight" means the Fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means the Fund holds a higher weighting. For additional information about the Fund including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit www.dws-investments.com 2 PERFORMANCE SUMMARY AS OF DECEMBER 31, 2013 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the European Equity Fund's (the "Fund") most recent performance. TOTAL RETURNS: For the years ended December 31, Net Asset Value(a) % % )% % % Market Value(a) % % )% % % Benchmark(b) % % )% )% % (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of dividend and capital gain distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. Expenses of the Fund include investment advisory and administration fees and other fund expenses. Total returns shown take into account these fees and expenses. The annual expense ratio of the Fund for the year ended December 31, 2013 was 1.61%. (b)The MSCI-EMU Index is an unmanaged, capitalization-weighted index that is comprised of approximately 300 stocks of companies domiciled in the countries utilizing the euro currency. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in the MSCI-EMU Index. Investments in funds involve risks, including the loss of principal. This Fund is diversified and primarily focuses its investments in equity securities of issuers domiciled in European countries that utilize the euro currency, thereby increasing its vulnerability to developments in that region. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The shares of most closed-end funds, including the Fund, are not continuously offered. Once issued, shares of closed-end funds are bought and sold in the open market. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below, or above net asset value. The Fund elected to be subject to the statutory calculation, notification and publication requirements of the German Investment Tax Act (Investmentsteuergesetz) (the "Act") for the fiscal year ended December 31, 2013 and intends to elect to be subject to the Act for the fiscal year ending December 31, 2014. This election allows investors based in Germany to invest in the Fund without adverse tax consequences. 3 FUND FACTS AND DIVIDEND AND CAP GAIN DISTRIBUTIONS AS OF DECEMBER 31, 2013 FUND FACTS: Net Assets $ Shares Outstanding Net Asset Value (NAV) Per Share $ OTHER INFORMATION: NYSE Ticker Symbol EEA NASDAQ Symbol XEEAX Dividend Reinvestment Plan Yes Voluntary Cash Purchase Program Yes Annual Expense Ratio (12/31/13) % Fund Facts and expense ratio are subject to change. DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS:* Record Date Payable Date Ordinary Income ST Capital Gain LT Capital Gain Total Distribution 12/31/12 01/28/13** $ 05/21/12 06/22/12 $ 05/19/11 05/31/11 $ 12/31/10 01/28/11** $ 04/30/10 05/10/10 $ 12/31/09 01/28/10** $ 05/11/09 06/05/09 $ 05/06/08 05/15/08 $ 12/21/07 12/31/07 $ 05/03/07 05/15/07 $ 12/21/06 12/28/06 $ 05/05/06 05/15/06 $ 12/22/05 12/30/05 $ 12/22/04 12/31/04 $ 05/06/04 05/14/04 $ 11/19/02 11/29/02 $ 11/19/01 11/29/01 $ 09/03/01 09/17/01 $ Distributions are historical, will fluctuate and are not guaranteed. Distributions do not include return of capital or other non-income sources. *This Fund posts estimated capital gain information to its web site: www.dws-investments.com. **Although this distribution was payable in January, it may have been taxable in the prior year. 4 SECTOR DIVERSIFICATION AS OF DECEMBER 31, 2013 (As a % of Equity Securities) 10 LARGEST EQUITY HOLDINGS AS OF DECEMBER 31, 2013 (27.7%, as a % of Net Assets) 1. Daimler (Germany) % 2. Sampo (Finland) % 3. Allianz (Germany) % 4. EADS (Netherlands) % 5. Axel Springer (Germany) % 6. Henkel & Co. (Germany) % 7. Zodiac Aerospace (France) % 8. Siemens (Germany) % 9. Societe Generale (France) % Imerys (France) % Sector Diversification and 10 Largest Equity Holdings are subject to change and not indicative of future portfolio composition. For more complete details about the Fund'sSchedule of Investments, see page 12. Following the Fund's fiscal first and third quarter-ends, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form is available on the SEC's web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. A complete list of the Fund's portfolio holdings and the Fund's sector breakdown compared to that of its benchmark as of the month end is posted on www.dws-investments.com on or after the last day of the following month. More frequent postings of portfolio holdings information may be made from time to time on www.dws-investments.com. 5 INTERVIEW WITH PORTFOLIO MANAGEMENT TEAM — RAINER VERMEHREN AND GERD KIRSTEN Question: What is Europe's role within the global economy for 2014? Answer: Five and a half years after the onset of the global economic and financial crisis, we believe the global economy should start to post trend below-trend growth for the global economy of 3.5% to 4% again in 2014. Following several years during which hopes of an economic upturn in Europe have been dashed, two major drivers may finally affect the awaited turnaround for the Eurozone economy. First, fiscal policy in the Eurozone is generating little drag. The European Central Bank's ("ECB") commitment to provide potentially unlimited support in the problem countries has slowed the pace of fiscal consolidation slightly. In 2014 the structural deficit is likely to be trimmed by only about a quarter of a percentage point of gross domestic product ("GDP"). Second, individual countries have made progress towards a banking union, consolidating their banking systems, in no small measure, with an eye on the ECB's comprehensive assessment of their major banks in 2014. This could relieve the pressure on banks to boost their capital ratios, which should also lead to a stabilization of lending. This would further relieve the negative cyclical impact of fiscal policy. These factors, combined with a further pickup of the U.S. economy, a stronger U.S. dollar ("USD") and reforms driving reaccelerated growth in China, may effectuate a return to growth for the Eurozone economy in 2014. Question: What can be expected from Europe's recent update of the Markets in Financial Instruments Directive (MiFID)?1 Answer: A new deal to overhaul the European Union's ("EU") rules for financial markets marks a major step in the European Parliament's efforts to tighten financial regulation since the 2008 crisis. The new rules will push most trading in stocks, bonds and derivatives onto regulated venues such as exchanges, which must disclose a wealth of information to regulators about their trading activity. The agreement will also impose limits on the size of positions that traders in a broad range of commodities are allowed to hold. Most commodity trading will be pushed onto regulated markets. The proposed law also sets out rules for high-frequency trading systems, which execute trades in fractions of a second. The agreement takes a step toward a goal long sought by policy makers in Brussels: preventing exchanges from requiring traders to use clearinghouses also owned by the exchange. Finally, the deal allows financial companies to operate their own trading platforms, known as "organized trading facilities." Question: In 2013 the European Single Market turned 20. What further potential remains looking forward? Answer: The Single Market is the core of Europe's economic and integration architecture. It has guaranteed the free movement of people, goods, services and capital in the European Economic Area since 1993 and has been continuously modified since then to keep pace with more recent developments, such as the growing importance of the service sector. The Single Market has had substantial positive growth effects, estimated to have increased EU GDP by some 2% to 3% in the past, and which many argue have not yet fully materialized. The dismantling of trade barriers has created cost advantages, intensified competition in the Single Market and made companies more competitive in the global arena. The ongoing reduction of barriers to intra-EU trade has also made the countries in the EU more attractive for investment by foreign firms. Given the structural problems in the Eurozone, the continuing development of the Single Market is one absolutely essential element. Further development of the "four freedoms" of the Single Market is expected to unleash further potential-free movement of goods, free movement of people, free movement of services and free movement of capital and payments. The standardization of cross-border payments (SEPA, Single Euro Payments Area) expected to be implemented successively across Europe from February 2014 onward is the latest prominent example of an additional reduction in friction for cross-border capital flows and greater financial integration, which make cross-border financial transactions easier and cheaper. 1The Markets in Financial Derivatives Directive (MiFID) aims to integrate the European Union's financial markets and to increase the amount of cross-border investment orders. 6 DIRECTORS OF THE FUND Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years Other Directorships Held by Director Dr. Wilhelm Bender, 69(1) Class I Since 2013 Senior Advisor of Advent International GmbH (private equity) (since 2009), of Norton Rose LLP (legal services) (since 2010) and of Leonardo & Co. GmbH (financial advisory) (since 2012), and Chairman of the Supervisory Boards of Bombardier Transportation GmbH (railways) (since 2010) and Eintracht Frankfurt Fußball AG (soccer club) (since 2010), and a member of Supervisory Boards of MTU AG (aircraft engines) (since 2008) and Lufthansa Cargo AG (air freight) (since 2008). He is also a member of the Advisory Boards of Deutsche Bank AG (since 1993) and IVG AG (since 2007) and holds a number of honorary positions including Honorary Professor of the Johann Wolfgang Goethe University in Frankfurt (since 2008). He is the former Chairman of the Executive Board (CEO) of Fraport AG, Germany (aviation industry) (1993-2009). Director, The Central Europe, Russia and Turkey Fund, Inc. (since 2013) and The New Germany Fund, Inc. (since 2013). Detlef Bierbaum, 71(1) Class I Since 1986 Consultant (since 2010). He is also Vice Chairman of the Supervisory Board of Oppenheim KAG GmbH (asset management) and a member of the Supervisory Board of Deutsche Bank Österreich AG (private bank) for more than five years. Mr. Bierbaum also serves as a member of the Board or Supervisory Board of a number of non-U.S. investment companies and of companies in diverse businesses including insurance, reinsurance, real estate, and retailing. He is a former member of the Supervisory Board of Sal. Oppenheim Jr. & Cie. KGaA (private bank) (2008 to March 2010) and was formerly a partner of that firm. He is also a former member of the Supervisory Board of DWS Investment GmbH (asset management) (2005-2008). Director, The Central Europe, Russia and Turkey Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 2008). 7 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years Other Directorships Held by Director Ambassador Richard R. Burt, 66(1) Class II Since 2000 Managing Director, McLarty Associates (international strategic advisory) (since 2007). Formerly, Chairman, Diligence, Inc. (international information and risk management firm) (2002-2007); Chairman of the Board, Weirton Steel Corp. (1996-2004); Partner, McKinsey & Company (consulting firm) (1991-1994); State Department, Chief Negotiator in charge of negotiating the Arms Treaty with Russia (1989-1991); U.S. Ambassador to the Federal Republic of Germany (1985-1989). Mr. Burt is also Director, IGT, Inc. (gaming technology) (since 1995), and HCL Technologies, Inc. (information technology and product engineering) (since 1999) and member, Textron Inc. International Advisory Council (aviation, automotive, industrial operations and finance) (since 1996). Director, The Central Europe, Russia and Turkey Fund, Inc. (since 2000) and The New Germany Fund, Inc. (since 2004). Director, UBS family of mutual funds (since 1995). Richard Karl Goeltz, 71(1) Class III Since 2008 Retired. Formerly, Vice Chairman and Chief Financial Officer of American Express Co. (financial services) (1996-2000) and previously served as chief financial officer of two other major multi-national corporations. Mr Goeltz is a member of the Court of Governors of the London School of Economics and Political Science, and Trustee of the American Academy in Berlin. Director, The Central Europe, Russia and Turkey Fund, Inc. (since 2008) and The New Germany Fund, Inc. (since 1990). Formerly Director of Aviva plc (financial services), Federal Home Loan Mortgage Corporation, Delta Air Lines, Inc. (air transport) and The Warnaco Group Inc. (apparel). Dr. Franz Wilhelm Hopp, 71(1) Class III Since 2008 Partner of Laplace Finanzconsulting GmbH (asset management). Member of the Supervisory Board WAVE AG (asset management). Former member of the Board of Management of KarstadtQuelle Pension Trust e.V. (February 2007-September 2009). Director, The Central Europe, Russia and Turkey Fund, Inc. (since 2008) and The New Germany Fund, Inc. (since 1993). 8 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years Other Directorships Held by Director Dr. Friedbert H. Malt, 72(1) Class II Since 2007 Retired. Formerly, Vice Chairman and Member of the Executive Committee of NOL Neptune Orient Lines Ltd., Singapore ("NOL") from 2002 to 2011 and Director of NOL from 2000 to 2011. He currently is also a Director of TÜV Rheinland of North America, Inc., a company offering independent testing and assessment services. Formerly, Dr. Malt was a Member of the Executive Board of DG Bank (now DZ Bank), Frankfurt (until 2001). Director, The Central Europe, Russia and Turkey Fund, Inc. (since 2007) and The New Germany Fund, Inc. (since 2007). Christian H. Strenger, 70(1)(2) Class III Since 1986 Member of Supervisory Board (since 1999) and formerly Managing Director (1991-1999) of DWS Investment GmbH (investment management), a subsidiary of Deutsche Bank AG. Mr. Strenger is also Member, Supervisory Board, Fraport AG (international airport business) and TUI AG (travel business). He also is a member of the German Government's Commission on Corporate Governance and other corporate governance organizations, and serves as Director of the Center for Corporate Governance at the Leipzig Graduate School of Management. Director and Chairman, The Central Europe, Russia and Turkey Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 1990). Robert H. Wadsworth, 73(1)(3) Class I Since 1986 President, Robert H. Wadsworth Associates, Inc. (consulting firm) (1983-present). Director, The Central Europe, Russia and Turkey Fund, Inc. (since 1990) and The New Germany Fund, Inc. (since 1992), as well as other DWS funds. 9 DIRECTORS OF THE FUND (continued) Name, Address, Age* Term of Office and Length of Time Served† Principal Occupation(s) During Past Five Years Other Directorships Held by Director Joachim Wagner, 66(1) Class II Since 2009 Retired. Formerly, Chief Financial Officer, RAG Beteiligungs AG/Evonik Industries AG, Germany (chemical manufacturer) (2006-2009) and Chief Financial Officer, Degussa AG, Germany (chemical manufacturer) (2001-2006). Mr. Wagner is also a member of the Supervisory Board of a German retail bank and a member of the advisory board of a private German bank. Director, The Central Europe, Russia and Turkey Fund, Inc. (since 2012) and The New Germany Fund, Inc. (since 2009). (1)Indicates that the Director also serves as a Director of The Central Europe, Russia and Turkey Fund, Inc. and The New Germany Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Administrator and Deutsche Asset & Wealth Management International GmbH acts as Investment Adviser. (2)Indicates "Interested Person", as defined in the Investment Company Act of 1940, as amended (the "1940 Act"). Mr. Strenger is an "interested" Director because of his affiliation with DWS-Deutsche Gesellschaft für Werpapiersparen mbH ("DWS"), an indirect wholly-owned subsidiary of Deutsche Bank AG, and because of his ownership of Deutsche Bank AG shares. (3)Indicates that Mr. Wadsworth also serves as Director/Trustee of the DWS Investments' open-end and closed-end investment companies. These Funds are advised by Deutsche Investment Management Americas Inc., an indirect wholly-owned subsidiary of Deutsche Bank AG. *The address of each Director is c/o Deutsche Investment Management Americas Inc., 345 Park Avenue, NYC 20-2799, New York, NY 10154. †The term of office for Directors in Class I expires at the 2015 Annual Meeting, Class II expires at the 2016 Annual Meeting and Class III expires at the 2014 Annual Meeting. 10 OFFICERS OF THE FUND* Name, Age Principal Occupations During Past Five Years Brian E. Binder(1,2), 41 President and Chief Executive Officer Managing Director(3) and Head of Fund Administration, Deutsche Asset & Wealth Management (2013-present). Formerly, Head of Business Management and Consulting at Invesco, Ltd. (2010-2012); Chief Administrative Officer, Van Kampen Funds Inc. (2008-2010); and Chief Administrative Officer, Morgan Stanley Investment Management Americas Distribution (2003-2008). Paul H. Schubert(4,13), 50 Chief Financial Officer and Treasurer Managing Director(3), Deutsche Asset & Wealth Management (since 2004). Formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds at UBS Global Asset Management (1998-2004). Rainer Vermehren(5,6), 45 Vice President Director(3), DWS Investment GmbH (since 2007). Fund Manager, DWS Investment GmbH (since 1997). Melinda Morrow(7,13), 43 Vice President Director(3), Deutsche Asset & Wealth Management (since 2006). John Millette(8,9), 51 Secretary Director(3), Deutsche Asset & Wealth Management (since 2002). Hepsen Uzcan(9,12), 39 Assistant Secretary Vice President, Deutsche Asset & Wealth Management. Caroline Pearson(9,10), 51 Chief Legal Officer Managing Director(3), Deutsche Asset & Wealth Management. Formerly, Assistant Secretary for DWS family of funds (1997-2010). Alexis Kuchinsky(11,13), 37 Chief Compliance Officer Vice President, Deutsche Asset & Wealth Management (since 2002); Head of Compliance Program Oversight of Deutsche Asset & Wealth Management. John Caruso(5,13), 48 Anti-Money Laundering Compliance Officer Managing Director(3), Deutsche Asset & Wealth Management. Each also serves as an Officer of The Central Europe, Russia and Turkey Fund, Inc. and The New Germany Fund, Inc., two other closed-end registered investment companies for which Deutsche Investment Management Americas Inc. acts as Administrator. *As a result of their respective positions held with the Administrator, these individuals are considered "interested persons" of the Administrator within the meaning of the 1940 Act. Interested persons receive no compensation directly from the Fund. (1)Since December 6, 2013. (2)Address: 222 South Riverside Plaza, Chicago, Illinois 60606. (3)Executive title, not a board directorship. (4)Since November 5, 2004. (5)Since February 1, 2010. (6)Address: Mainzer Landstraße 178-190, Frankfurt am Main, Germany. (7)Since April 27, 2012. (8)Since January 1, 2011. Served as Assistant Secretary from July 14, 2006 to December 31, 2010 and as Secretary to the Fund from January 30, 2006 to July 13, 2006. (9)Address: One Beacon Street, Boston, Massachusetts 02108. (10)Since May 21, 2012. (11)Since August 24, 2009. (12)Since July 22, 2013. (13)Address: 60 Wall Street, New York, New York 10005. 11 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2013 Shares Description Value(a) INVESTMENTS IN GERMANY – 28.5% COMMON STOCKS – 25.8% AUTOMOBILES – 3.3% Daimler $ CHEMICALS – 3.7% BASF Linde COMPUTERS & PERIPHERALS – 1.1% Wincor Nixdorf DIVERSIFIED TELECOMMUNICATION SERVICES – 1.8% Deutsche Telekom INDUSTRIAL CONGLOMERATES – 2.6% Siemens INSURANCE – 4.0% Allianz Talanx INTERNET SOFTWARE & SERVICES – 2.2% United Internet MEDIA – 2.7% Axel Springer SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 2.0% Infineon Technologies TEXTILES, APPAREL & LUXURY GOODS – 2.4% Adidas Total Common Stocks (cost $18,690,432) PREFERRED STOCKS – 2.7% HOUSEHOLD PRODUCTS – 2.7% Henkel & Co. (cost $1,620,131) Total Investments in Germany (cost $20,310,563) Shares Description Value(a) INVESTMENTS IN FRANCE – 19.2% AEROSPACE & DEFENSE – 2.6% Zodiac Aerospace† $ AUTOMOBILES – 1.9% Renault COMMERCIAL BANKS – 4.2% Credit Agricole* Societe Generale COMMERCIAL SERVICES & SUPPLIES – 1.9% Societe BIC CONSTRUCTION MATERIALS – 2.6% Imerys DIVERSIFIED TELECOMMUNICATION SERVICES – 2.2% Vivendi HEALTH CARE EQUIPMENT & SUPPLIES – 2.3% Essilor International INSURANCE – 1.5% AXA Total Investments in France (cost $14,935,091) INVESTMENTS IN SPAIN – 14.7% CONSTRUCTION & ENGINEERING – 1.8% ACS Actividades de Construccion y Servicios GAS UTILITIES – 2.3% Enagas INSURANCE – 4.4% Grupo Catalana Occidente Mapfre IT SERVICES – 4.1% Amadeus IT Holding Indra Sistemas The accompanying notes are an integral part of the financial statements. 12 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2013 (continued) Shares Description Value(a) INVESTMENTS IN SPAIN – 14.7% (continued) OIL, GAS & CONSUMABLE FUELS – 2.0% Repsol YPF $ Total Common Stocks (cost $10,238,730) RIGHTS – 0.1% OIL, GAS & CONSUMABLE FUELS – 0.1% Repsol* (cost $0) Total Investments in Rights (cost $0) Total Investments in Spain (cost $10,238,730) INVESTMENTS IN NETHERLANDS – 13.9% AEROSPACE & DEFENSE – 2.8% EADS AIR FREIGHT & LOGISTICS – 1.7% PostNL NV* CHEMICALS – 1.5% Koninklijke DSM DIVERSIFIED FINANCIAL SERVICES – 1.8% ING Groep* FOOD PRODUCTS – 2.3% Nutreco MEDIA – 2.5% Reed Elsevier NV SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 1.3% ASML Holding Total Investments in Netherlands (cost $9,054,679) Shares Description Value(a) INVESTMENTS IN UNITED KINGDOM – 6.9% HEALTH CARE EQUIPMENT & SUPPLIES – 2.4% Smith & Nephew $ HOUSEHOLD PRODUCTS – 2.2% Reckitt Benckiser Group MULTILINE RETAIL – 2.3% Next Total Investments in United Kingdom (cost $5,266,293) INVESTMENTS IN NORWAY – 5.0% COMMERCIAL BANKS – 2.3% DNB DIVERSIFIED TELECOMMUNICATION SERVICES – 1.9% Telenor ENERGY EQUIPMENT & SERVICES – 0.8% Seadrill Total Investments in Norway (cost $4,654,389) INVESTMENTS IN FINLAND – 2.9% INSURANCE – 2.9% Sampo Total Investments in Finland (cost $1,417,010) INVESTMENTS IN LUXEMBOURG – 2.5% MEDIA – 2.5% RTL Group Total Investments in Luxembourg (cost $1,965,355) The accompanying notes are an integral part of the financial statements. 13 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2013 (continued) Shares Description Value(a) INVESTMENTS IN SWEDEN – 2.2% COMMERCIAL SERVICES & SUPPLIES – 2.2% Securitas $ Total Investments in Sweden (cost $1,822,584) INVESTMENTS IN GREECE – 1.8% HOTELS, RESTAURANTS & LEISURE – 1.8% OPAP Total Investments in Greece (cost $1,685,846) INVESTMENTS IN SWITZERLAND – 1.1% CHEMICALS – 1.1% Syngenta Total Investments in Switzerland (cost $834,335) Total Investments in Common and Preferred Stocks and Rights – 98.7% (cost $72,184,875) SECURITIES LENDING COLLATERAL – 2.7% Daily Assets Fund Institutional, 0.08% (cost $2,548,860)(b)(c) CASH EQUIVALENTS – 1.3% Central Cash Management Fund, 0.05% (cost $1,231,737)(c) Total Investments – 102.7% (cost $75,965,472)** Other Assets and Liabilities, Net – (2.7%) ) NET ASSETS – 100.0% $ *Non-income producing security. **The cost for federal income tax purposes was $75,966,416. At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $21,064,079. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,393,778 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $329,699. †All or a portion of these securities were on loan. The value of all securities loaned at December 31, 2013 amounted to $2,447,828, which is 2.6% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. The accompanying notes are an integral part of the financial statements. 14 THE EUROPEAN EQUITY FUND, INC. SCHEDULE OF INVESTMENTS — DECEMBER 31, 2013 (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(1) Germany $ $ — $ — $ France — — Spain — — Netherlands — — United Kingdom — — Norway — — Finland — — Luxembourg — — Sweden — — Greece — — Switzerland — — Short-Term Instruments(1) — — Total $ $ — $ — $ There have been no transfers between fair value measurement levels during the year ended December 31, 2013. (1) See Schedule of Investments for additional detailed categorizations. The accompanying notes are an integral part of the financial statements. 15 THE EUROPEAN EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2013 ASSETS Investments in non-affiliated securities, at value (cost $72,184,875) — including $2,447,828 of securities loaned $ Investment in Central Cash Management Fund (cost $1,231,737) Investment in Daily Assets Fund Institutional (cost $2,548,860)* Total Investments, at value (cost $75,965,472) Foreign currency, at value (cost $97,112) Dividends receivable Foreign taxes recoverable Interest receivable Other assets Total assets LIABILITIES Payable upon return of securities loaned Investment advisory fee payable Administration fee payable Payable for Directors' fees and expenses Accrued expenses and other liabilities Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital, $0.001 par (Authorized 80,000,000 shares) $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation (depreciation) on: Investments Foreign currency Net assets $ Net asset value per share ($94,468,168 ÷ 9,652,610 shares of common stock issued and outstanding) $ *Represents collateral on securities loaned. The accompanying notes are an integral part of the financial statements. 16 THE EUROPEAN EQUITY FUND, INC. STATEMENT OF OPERATIONS For the year ended December 31, 2013 NET INVESTMENT INCOME Income: Dividends (net of foreign witholding taxes of $247,602) $ Interest 33 Income distributions — Central Cash Management Fund Securities lending, including income from Daily Assets Fund Institutional, net of borrower rebates Total investment income Expenses: Investment advisory fee Administration fee Custodian fee Services to shareholders Reports to shareholders Directors' fees and expenses Legal fees Audit and tax fees NYSE listing fee Insurance Miscellaneous Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) from: Investments Foreign currency Net realized gain (loss) Change in net unrealized appreciation (depreciation) on: Investments Foreign currency ) Change in net unrealized appreciation (depreciation) Net gain (loss) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of the financial statements. 17 THE EUROPEAN EQUITY FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the year ended December 31, 2013 For the year ended December 31, 2012 INCREASE (DECREASE) IN NET ASSETS Operations: Net investment income $ $ Net realized gain Change in net unrealized appreciation Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income — ) Capital share transactions: Net proceeds from reinvestment of dividends (77,880 and 72,390 shares, respectively) Cost of shares tendered and accepted (0 and 529,026 shares, respectively) — ) Cost of shares repurchased (319,635 and 328,667 shares, respectively) ) ) Net decrease in net assets from capital share transactions ) ) Total increase in net assets NET ASSETS Beginning of year End of year (including undistributed net investment income of $993,209 and $0, as of December 31, 2013 and December 31, 2012, respectively) $ $ The accompanying notes are an integral part of the financial statements. 18 THE EUROPEAN EQUITY FUND, INC. FINANCIAL HIGHLIGHTS Selected data for a share of common stock outstanding throughout each of the years indicated: For the years ended December 31, Per share operating performance: Net asset value: Beginning of year $ Net investment income(a) Net realized and unrealized gains (loss) on investments and foreign currency ) Increase (decrease) from investment operations ) Distributions from net investment income — ) Accretion resulting from tender offer — — — Dilution in net asset value from dividend reinvestment ) )(c) — ) ) Increase resulting from share repurchases Net asset value: End of year $ Market value: End of year $ Total investment return for the year:† Based upon market value % % )% % % Based upon net asset value % % )%(b) %* %* Ratio to average net assets: Ratio of expenses before expense reductions % Ratio of expenses after expense reductions % Net investment income % Portfolio turnover 77 % 87 % 73 % 67 % 77 % Net assets at end of year (000's omitted) $ (a) Based on average shares outstanding during the year. (b) Includes a reimbursement from the Advisor for losses on investment not meeting investment guidelines. Excluding this reimbursement, total return would have been 0.37% lower. (c) Amount is less than $.005 per share. † Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in the market value during each period. Each figure includes reinvestments of dividend and capital gain distributions, if any. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. * Total return would have been lower had certain expenses not been reduced. 19 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2013 NOTE 1. ACCOUNTING POLICIES The European Equity Fund, Inc. (the "Fund") was incorporated in Delaware on April 8, 1986 as a diversified, closed-end management investment company. Investment operations commenced on July 23, 1986. The Fund reincorporated in Maryland on August 29, 1990 and, on October 16, 1996, the Fund changed from a diversified to a non-diversified company. The Fund became a diversified fund on October 31, 2008. The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Security Valuation: The Fund calculates its net asset value ("NAV") per share for publication at 11:30 a.m., New York time. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade prior to the time of valuation. Securities for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Equity securities are generally categorized as Level 1. Investments in open-end investment companies are valued at their NAV each business day and are categorized as Level 1. Purchased options are generally valued at the settlement prices established each day on the exchange on which they are traded and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board and are generally categorized as Level 3. In accordance with the Fund's valuation procedures, factors used in determining value may include, but are not limited to, the type of the security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security's disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company's or issuer's financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold; and with respect to debt securities, the maturity, coupon, creditworthiness, currency denomination, and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Disclosure about the classification of the fair value measurements is included in a table following the Fund's Schedule of Investments. Securities Transactions and Investment Income: Investment transactions are accounted for on a trade date plus one basis for daily NAV calculation. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Dividend income is recorded on the ex-dividend date net of foreign withholding taxes. Certain dividends from foreign securities may be recorded 20 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2013 (continued) subsequent to the ex-dividend date as soon as the Fund is informed of such dividends. Realized gains and losses from investment transactions are recorded on an identified cost basis. Proceeds from litigation payments, if any, are included in net realized gain (loss) for investments. Securities Lending: Brown Brothers Harriman & Co., as lending agent, lends securities of the Fund to certain financial institutions under the terms of the Security Lending Agreement. The Fund retains the benefits of owning the securities it has loaned and continues to receive interest and dividends generated by the securities and to participate in any changes in their market value. The Fund requires the borrowers of the securities to maintain collateral with the Fund consisting of either cash or liquid, unencumbered assets having a value at least equal to the value of the securities loaned. When the collateral falls below specified amounts, the lending agent will use its best effort to obtain additional collateral on the next business day to meet required amounts under the security lending agreement. The Fund may invest the cash collateral into a joint trading account in an affiliated money market fund pursuant to Exemptive Orders issued by the SEC. Deutsche Investment Management Americas Inc. receives a management/administration fee (0.12% annualized effective rate as of December 31, 2013) on the cash collateral invested in the affiliated money fund. The Fund receives compensation for lending its securities either in the form of fees or by earning interest on invested cash collateral net of borrower rebates and fees paid to a lending agent. Either the Fund or the borrower may terminate the loan. There may be risks of delay and costs in recovery of securities or even loss of rights in the collateral should the borrower of the securities fail financially. If the Fund is not able to recover securities lent, the Fund may sell the collateral and purchase a replacement investment in the market, incurring the risk that the value of the replacement security is greater than the value of the collateral. The Fund is also subject to all investment risks associated with the reinvestment of any cash collateral received, including, but not limited to, interest rate, credit and liquidity risk associated with such investments. As of the year ended December 31, 2013, the Fund had securities on loan. The value of the related collateral exceeded the value of the securities loaned at period end. Foreign Currency Translation: The books and records of the Fund are maintained in United States dollars. Assets and liabilities denominated in foreign currency are translated into United States dollars at the 11:00 a.m. midpoint of the buying and selling spot rates quoted by the Federal Reserve Bank of New York. Purchases and sales of investment securities, income and expenses are translated at the rate of exchange prevailing on the respective dates of such transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the acquisition and disposition of foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. At December 31, 2013, the exchange rate was EUR €1.00 to USD $1.38. Contingencies: In the normal course of business, the Fund may enter into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. Taxes: The Fund's policy is to comply with the requirements of the Internal Revenue Code, as amended, which are applicable to regulated investment companies, and to distribute all of its taxable income to its shareholders. Additionally, the Fund may be subject to taxes imposed by the governments of countries in which it invests and are generally based on income and/or capital gains earned or repatriated. Estimated tax liabilities on certain foreign 21 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2013 (continued) securities are recorded on an accrual basis and are reflected as components of interest income or net change in unrealized gain/loss on investments. Tax liabilities realized as a result of security sales are reflected as a component of net realized gain/loss on investments. Under the Regulated Investment Company Modernization Act of 2010, net capital losses incurred post-enactment may be carried forward indefinitely, and their character is retained as short-term and/or long-term. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. At December 31, 2013, the Fund had a net tax basis capital loss carryforward of approximately $34,174,000 of pre-enactment losses, which may be applied against any realized net taxable capital gains of each succeeding year until fully utilized or until December 31, 2017 (the expiration date), whichever occurs first. The Fund has reviewed the tax positions for the open tax years as of December 31, 2013 and has determined that no provision for income tax is required in the Fund's financial statements. The Fund's federal tax returns for the prior three fiscal years remain open subject to examinations by the Internal Revenue Service. Dividends and Distributions to Shareholders: The Fund records dividends and distributions to its shareholders on the ex-dividend date. The timing and character of certain income and capital gain distributions are determined annually in accordance with United States Federal income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences primarily relate to investments in foreign denominated investments, investments in foreign passive investment companies, recognition of certain foreign currency gains (losses) as ordinary income (loss) and certain securities sold at a loss. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. Accordingly, the Fund may periodically make reclassifications among certain of its capital accounts without impacting the NAV of the Fund. At December 31, 2013, the Fund's components of distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed ordinary income $ Capital loss carryforward $ ) Net unrealized appreciation (depreciation) $ In addition, the tax character of distributions paid to shareholders by the Fund is summarized as follows: Years Ended December 31 Distributions from ordinary income* $ 0 $ *For tax purposes short-term capital gain is considered ordinary income. Options. An option contract is a contract in which the writer (seller) of the option grants the buyer of the option, upon payment of a premium, the right to purchase from (call option), or sell to (put option), the writer a designated instrument at a specified price within a specified period of time. Certain options, including options on indices and interest rate options, will require cash settlement by the Fund if exercised. For the year ended December 31, 2013, the Fund entered into options for hedging purposes. If the Fund writes a covered call option, the Fund foregoes, in exchange for the premium, the opportunity to profit during the option period from an increase in the market value of the underlying security above the exercise price. If the Fund writes a put option it accepts the risk of a decline in the value of the underlying security below the exercise price. Over-the-counter options have the risk of the potential inability of counterparties to meet the terms of their contracts. The Fund's maximum exposure to purchased options is limited to the premium initially paid. In addition, certain risks may arise upon entering into option contracts including the risk that an illiquid secondary market will limit the Fund's ability to close out an option contract prior to the expiration date and that a change in the value of the 22 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2013 (continued) option contract may not correlate exactly with changes in the value of the securities hedged. There were no open option contracts as of December 31, 2013. For the year ended December 31, 2013, the investment in purchased option contracts had a total value indicative of a range from $0 to approximately $1,402,000. The following table summarizes the amount of realized losses on derivative instruments recognized in Fund earnings during the year ended December 31, 2013, and the related location in the accompanying Statement of Operations is summarized in the following tables by primary underlying risk exposure: Realized Gain (Loss) Purchased Options Equity Contracts(a) $ ) The above derivative is located in the following Statement of Operations account: (a) Net realized gain (loss) from investments (includes purchased options) NOTE 2. INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS The Fund is party to an Investment Advisory Agreement with Deutsche Asset & Wealth Management International GmbH ("DeAWMI"). The Fund also has an Administration Agreement with Deutsche Investment Management Americas Inc. ("DIMA"). DeAWMI and DIMA are affiliated companies. Under the Investment Advisory Agreement with DeAWMI, DeAWMI directs the investments of the Fund in accordance with its investment objectives, policies and restrictions. DeAWMI determines the securities, instruments and other contracts relating to investments to be purchased, sold or entered into by the Fund. The Investment Advisory Agreement provides DeAWMI with a fee, computed weekly and payable monthly, at the annual rate of 0.80% of the Fund's average weekly net assets up to and including $50 million, 0.70% of such assets in excess of $50 million and up to and including $100 million, and 0.60% of such assets in excess of $100 million. Accordingly, for the year ended December 31, 2013, the fee pursuant to the Investment Advisory Agreement was equivalent to an annual effective rate of 0.76% of the Fund's average daily net assets. Under the Administration Agreement with DIMA, DIMA provides all of the non-investment advisory services to the Fund. The Administration Agreement provides DIMA with a fee, computed weekly and payable monthly, of 0.20% of the Fund's average weekly net assets. NOTE 3. TRANSACTIONS WITH AFFILIATES DWS Investments Service Company ("DISC"), an affiliate of DIMA, is the transfer agent, dividend-paying agent and shareholder service agent of the Fund. Pursuant to a sub-transfer agency agreement between DISC and DST Systems, Inc. ("DST"), DISC has delegated certain transfer agent and dividend-paying agent paying functions to DST. DISC compensates DST out of the shareholder servicing fee it receives from the Fund. For the year ended December 31, 2013, the amount charged to the Fund by DISC aggregated $21,801, of which $1,913 is unpaid. Deutsche Bank AG, the German parent of DIMA and DeAWMI, and its affiliates may receive brokerage commissions as a result of executing agency transactions in portfolio securities on behalf of the Fund, that the Board determined were effected in compliance with the Fund's Rule 17e-1 procedures. For the year ended December 31, 2013, Deutsche Bank did not receive brokerage commissions. Certain Officers of the Fund are also officers of DIMA or DeAWMI. The Fund pays each Director who is not an "interested person" of DIMA or DeAWMI retainer fees plus specified amounts for attended board and committee meetings. The Fund may invest uninvested cash balances in Central Cash Management Fund, which is managed by DIMA. The Fund indirectly bears its proportionate share of the expenses of Central Cash Management Fund. Central Cash Management Fund does not pay DIMA an investment management fee. Central Cash Management Fund seeks a high 23 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2013 (continued) level of current income consistent with liquidity and the preservation of capital. NOTE 4. PORTFOLIO SECURITIES Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2013 were $63,231,580 and $66,964,138, respectively. NOTE 5. CAPITAL During the year ended December 31, 2013 and the year ended December 31, 2012, the Fund purchased 319,635 and 328,667 of its shares of common stock on the open market at a total cost of $2,518,853 and $2,212,885 ($7.88 and $6.73 average per share), respectively. The weighted average discount of these purchased shares comparing the purchased price to the NAV at the time of purchase was 9.28% and 9.47%, respectively. During the year ended December 31, 2012, the Fund accepted 529,026 tendered shares of common stock at a total cost of $3,745,504 at a repurchase price of $7.08 per share, which was equal to 98% of the NAV per share on August 23, 2012. During the year ended December 31, 2013 and the year ended December 31, 2012, the Fund issued for dividend reinvestment 77,880 and 72,390 shares, respectively. The average discount of these issued shares comparing the issue price to the NAV at the time of issuance was 9.57% and 9.58%, respectively. NOTE 6. SHARE REPURCHASES AND TENDER OFFERS On July 18, 2011, the Fund announced that the Board of Directors approved an extension of the repurchase program permitting the Fund to repurchase up to 600,000 shares during the twelve-month period from August 1, 2011 through July 31, 2012. The Fund repurchased 250,370 shares from August 1, 2011 through July 31, 2012 under this authorization. On July 18, 2012, the Fund announced that the Board of Directors approved the extension of the share repurchase program permitting the Fund to repurchase up to 550,000 shares during the period August 1, 2012 through July 31, 2013. The Fund repurchased 303,395 shares between August 1, 2012 and July 31, 2013. On July 26, 2013, the Fund announced that the Board of Directors approved an extension of the current repurchase authorization permitting the Fund to repurchase 550,000 shares during the period from August 1, 2013 through July 31, 2014. The Fund repurchased 173,373 shares between August 1, 2013 and December 31, 2013. Repurchases will be made from time to time when they are believed to be in the best interests of the Fund. There can be no assurance that the Fund's repurchases or Discount Management Program will reduce the spread between the market price of the Fund's shares and its NAV per share. Monthly updates concerning the Fund's repurchase program are available on its web site at www.dws-investments.com. On July 20, 2010, the Fund announced that the Board of Directors approved a series of up to four consecutive semiannual tender offers each for up to 5% of the Fund's outstanding shares at a price equal to 98% of NAV. Under the Fund's Discount Management Program, the Fund is required to conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the applicable twelve-week measurement period. The first measurement period commenced September 1, 2010 and expired on November 24, 2010. During the measurement period the Fund's shares traded at an average discount to NAV of 10.02%. Therefore, the Fund conducted a tender offer which commenced on January 7, 2011 and expired on February 8, 2011. The Fund accepted 574,974 tendered shares (which represents 5% of the Fund's outstanding shares of common stock) at a price equal to 98% of the NAV as of the close of the regular trading session of the New York Stock Exchange on February 9, 2011. Approximately 4,789,310 shares of common stock, or approximately 42% of the Fund's common shares outstanding, were tendered through the expiration date. Because the offer was oversubscribed, not all of the tendered shares were accepted for payment by the Fund. Under the final pro-ration calculation, approximately 12% of the tendered shares were accepted for payment. The shares accepted for payment received cash at a repurchase price of $8.62 per 24 THE EUROPEAN EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS — DECEMBER 31, 2013 (continued) share, which was equal to 98% of the NAV per share on February 9, 2011. The second measurement period commenced on March 7, 2011 and expired on May 27, 2011 and the third measurement period commenced on August 29, 2011 and expired on November 18, 2011. During these measurement periods the Fund's shares traded at an average discount to NAV of less than 10%. Therefore, the Fund was not required to conduct a tender offer. The fourth measurement period commenced on March 5, 2012 and expired on May 25, 2012. During the measurement period, the Fund's shares traded at an average discount to NAV of 10.17%. Therefore, the Fund conducted a tender offer which commenced on July 25, 2012 and expired on August 22, 2012. The Fund accepted 529,026 tendered shares at a price equal to 98% of the NAV per share as of the close of the regular trading session of the New York Stock Exchange on August 23, 2012. Approximately 5,314,744 shares of common stock, or approximately 50% of the Fund's common shares outstanding, were tendered through the expiration date. Because the offer was oversubscribed, not all of the tendered shares were accepted for payment by the Fund. Under the final pro-ration calculation, approximately 10% of the tendered shares were accepted for payment. The shares accepted for payment received cash at a repurchase price of $7.08 per share, which was equal to 98% of the NAV per share on August 23, 2012. On January 31, 2012, the Fund announced that the Board of Directors approved a new Discount Management Program (the "New Program") on the same terms as the Fund's then current program. Pursuant to the New Program, the Fund's Board of Directors approved a new series of up to four consecutive semi-annual tender offers, each for up to 5% of the Fund's outstanding shares at a price equal to 98% of NAV. The Fund will conduct a tender offer if its shares trade at an average discount to NAV of more than 10% during the twelve-week measurement period. The first measurement period commenced on September 10, 2012 and expired on November 30, 2012, the second measurement period commenced on March 25, 2013 and expired on June 14, 2013 and the third measurement period commenced on September 16, 2013 and expired on December 6, 2013. During these measurement periods, the Fund's shares traded at an average discount to NAV of less than 10%. Therefore, the Fund was not required to conduct a tender offer. On January 27, 2014, the Fund announced that the next measurement period will commence on April 7, 2014 and expire on June 27, 2014. NOTE 7. CONCENTRATION OF OWNERSHIP From time to time, the Fund may have a concentration of several shareholder accounts holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Fund. At December 31, 2013, there were 3 shareholders that held approximately 13%, 9% and 8%, respectively, of the outstanding shares of the Fund. 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of The European Equity Fund, Inc. In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The European Equity Fund, Inc. (the "Fund") at December 31, 2013, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated therein, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 21, 2014 26 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. A more complete description of the Plan is provided in the Plan brochure available from DWS Investments Service Company, the transfer agent (the "Transfer Agent"), P.O. Box 219066, Kansas City, Missouri 64105 (telephone 1-800-437-6269). Computershare, Inc. (the "Plan Agent") acts as the plan agent under the Plan. A shareholder should read the Plan brochure carefully before enrolling in the Plan. Under the Plan, participating shareholders ("Plan Participants") appoint the Transfer Agent to receive or invest Fund distributions as described below under "Reinvestment of Fund Shares." In addition, Plan Participants may make optional cash purchases through the Transfer Agent as often as once a month as described below under "Voluntary Cash Purchases." There is no charge to Plan Participants for participating in the Plan, although when shares are purchased under the Plan by the Plan Agent on the New York Stock Exchange or otherwise on the open market, each Plan Participant will pay a pro rata share of brokerage commissions incurred in connection with such purchases, as described below under "Reinvestment of Fund Shares" and "Voluntary Cash Purchases." Reinvestment of Fund Shares. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable, at the election of shareholders, either in cash or in Fund shares, or payable only in cash, the Transfer Agent shall automatically elect to receive Fund shares for the account of each Plan Participant. Whenever the Fund declares a capital gain distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock equals or is less than the market price per share on the valuation date (the "Market Parity or Premium"), the Transfer Agent shall apply the amount of such dividend or distribution payable to a Plan Participant to the purchase from the Fund of Fund Shares for a Plan Participant's account, except that if the Fund does not offer shares for such purpose because it concludes Securities Act registration would be required and such registration cannot be timely effected or is not otherwise a cost-effective alternative for the Fund, then the Transfer Agent shall follow the procedure described in the next paragraph. The number of additional shares to be credited to a Plan Participant's account shall be determined by dividing the dollar amount of the distribution payable to a Plan Participant by the net asset value per share of the Fund's common stock on the valuation date, or if the net asset value per share is less than 95% of the market price per share on such date, then by 95% of the market price per share. The valuation date will be the payable date for such dividend or distribution. Whenever the Fund declares a capital gains distribution, an income dividend or a return of capital distribution payable only in cash and the net asset value per share of the Fund's common stock exceeds the market price per share on the valuation date (the "Market Discount"), the Plan Agent shall apply the amount of such dividend or distribution payable to a Plan Participant (less a Plan Participant's pro rata share of brokerage commissions incurred with respect to open-market purchases in connection with the reinvestment of such dividend or distribution) to the purchase on the open market of Fund shares for a Plan Participant's account. The valuation date will be the payable date for such dividend or distribution. Such purchases will be made on or shortly after the valuation date and in no event more than 30 days after such date except where temporary curtailment or suspension of purchase is necessary to comply with applicable provisions of federal securities laws. The Transfer Agent or the Plan Agent may aggregate a Plan Participant's purchases with the purchases of other Plan Participants, and the average price (including brokerage commissions) of all shares purchased by the Plan Agent shall be the price per share allocable to each Plan Participant. For all purposes of the Plan, the market price of the Fund's common stock on a payable date shall be the last sales price on the New York Stock Exchange on that date, or, if there is no sale on such Exchange (or, if different, the 27 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) principal exchange for Fund shares) on that date, then the mean between the closing bid and asked quotations for such stock on such Exchange on such date. The net asset value per share of the Fund's common stock on a valuation date shall be as determined by or on behalf of the Fund. The Transfer Agent may hold a Plan Participant's shares acquired pursuant to the Plan, together with the shares of other Plan Participants acquired pursuant to this Plan, in non-certificated form in the name of the Transfer Agent or that of a nominee. The Transfer Agent will forward to each Plan Participant any proxy solicitation material and will vote any shares so held for a Plan Participant only in accordance with the proxy returned by a Plan Participant to the Fund. Upon a Plan Participant's written request, the Transfer Agent will deliver to a Plan Participant, without charge, a certificate or certificates for the full shares held by the Transfer Agent. Voluntary Cash Purchases. Plan Participants have the option of making investments in Fund shares through the Transfer Agent as often as once a month. Plan Participants may invest as little as $100 in any month and may invest up to $36,000 annually through the voluntary cash purchase feature of the Plan. The Plan Agent shall apply such funds (less a Plan Participant's pro rata share of brokerage commissions or other costs, if any) to the purchase on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market of Fund shares for such Plan Participant's account, regardless of whether there is a Market Parity or Premium or a Market Discount. The Plan Agent will purchase shares for Plan Participants on or about the 15th of each month. Cash payments received by the Transfer Agent less than five business days prior to a cash purchase investment date will be held by the Transfer Agent until the next month's investment date. Uninvested funds will not bear interest. Plan Participants may withdraw any voluntary cash payment by written notice received by the Transfer Agent not less than 48 hours before such payment is to be invested. Enrollment and Withdrawal. Both current shareholders and first-time investors in the Fund are eligible to participate in the Plan. Current shareholders may join the Plan by either enrolling their shares with the Transfer Agent or by making an initial cash deposit of at least $250 with the Transfer Agent. First-time investors in the Fund may join the Plan by making an initial cash deposit of at least $250 with the Transfer Agent. In order to become a Plan Participant, shareholders must complete and sign the enrollment form included in the Plan brochure and return it, and, if applicable, an initial cash deposit of at least $250 directly to the Transfer Agent if shares are registered in their name. Shareholders who hold Fund shares in the name of a brokerage firm, bank or other nominee should contact such nominee to arrange for it to participate in the Plan on such shareholder's behalf. If the Plan Participant elects to participate in the Plan by enrolling current shares owned by the Plan Participant with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gains distribution payable after the Transfer Agent receives the Plan Participant's written authorization, provided such authorization is received by the Transfer Agent prior to the record date for such dividend or distribution. If such authorization is received after such record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. If the Plan Participant elects to participate in the Plan by making an initial cash deposit of at least $250 with the Transfer Agent, participation in the dividend reinvestment feature of the Plan begins with the next dividend or capital gains distribution payable after the Transfer Agent receives the Plan Participant's authorization and deposit, and after the Plan Agent purchases shares for the Plan Participant on the New York Stock Exchange (or, if different, on the principal exchange for Fund shares) or otherwise on the open market, provided that the authorization and deposit are received, and the purchases are made by the Plan Agent prior to the record date. If such authorization and deposit are received after the record date, or if the Plan Agent purchases 28 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN (unaudited) (continued) shares for the Plan Participant after the record date, the Plan Participant's participation in the dividend reinvestment feature of the Plan begins with the following dividend or distribution. A shareholder's written authorization and cash payment must be received by the Transfer Agent at least five business days in advance of the next cash purchase investment date (normally the 15th of every month) in order for the Plan Participant to participate in the voluntary cash purchase feature of the Plan in that month. Plan Participants may withdraw from the Plan without charge by written notice to the Transfer Agent. Plan Participants who choose to withdraw may elect to receive stock certificates representing all of the full shares held by the Transfer Agent on their behalf, or to instruct the Transfer Agent to sell such full shares and distribute the proceeds, net of brokerage commissions, to such withdrawing Plan Participant. Withdrawing Plan Participants will receive a cash adjustment for the market value of any fractional shares held on their behalf at the time of termination. Withdrawal will be effective immediately with respect to distributions with a record date not less than 10 days later than receipt of such written notice by the Transfer Agent. Amendment and Termination of Plan. The Plan may only be amended or supplemented by the Fund or by the Transfer Agent by giving each Plan Participant written notice at least 90 days prior to the effective date of such amendment or supplement, except that such notice period may be shortened when necessary or appropriate in order to comply with applicable law or the rules or policies of the Securities and Exchange Commission or any other regulatory body. The Plan may be terminated by the Fund or by the Transfer Agent by written notice mailed to each Plan Participant. Such termination will be effective with respect to all distributions with a record date at least 90 days after the mailing of such written notice to the Plan Participants. Federal Income Tax Implications of Reinvestment of Fund Shares. Reinvestment of Fund shares does not relieve Plan Participants from any income tax which may be payable on dividends or distributions. For U.S. federal income tax purposes, when the Fund issues shares representing an income dividend or a capital gains dividend, a Participant will include in income the fair market value of the shares received as of the payment date, which will be ordinary dividend income or capital gains, as the case may be. The shares will have a tax basis equal to such fair market value, and the holding period for the shares will begin on the day after the date of distribution. If shares are purchased on the open market by the Plan Agent, a Plan Participant will include in income the amount of the cash payment made. The basis of such shares will be the purchase price of the shares, and the holding period for the shares will begin on the day following the date of purchase. State, local and foreign taxes may also be applicable. 29 THE EUROPEAN EQUITY FUND, INC. REPORT OF STOCKHOLDERS' MEETING (unaudited) The Annual Meeting of Stockholders (the "Meeting") of The European Equity Fund, Inc. was held on June 26, 2013. At the close of business on May 8, 2013, the record date for the determination of stockholders entitled to vote at the Meeting, there were issued and outstanding 9,912,359 shares of the Fund's common stock, each share being entitled to one vote, constituting all of the Fund's outstanding voting securities. At the Meeting, the holders of 8,281,297 shares of the Fund's common stock were represented in person or by proxy, constituting a quorum. At the Meeting, the following matters were voted upon by the stockholders. The resulting votes are presented below: 1. To elect three (3) Class II Directors, each to serve for a term of three years and until his successor is elected and qualifies. Number of Votes For Withheld Ambassador Richard R. Burt Dr. Friedbert H. Malt Mr. Joachim Wagner 2. To elect one (1) Class I Director, to serve for a term of three years and until his successor is elected and qualifies. Number of Votes For Withheld Dr. Wilhelm Bender 3. To ratify the appointment by the Audit Committee and the Board of Directors of PricewaterhouseCoopers LLP, an independent public accounting firm, as independent auditors for the fiscal year ending December 31, 2013. Number of Votes For Against Abstain PROXY VOTING A description of the Fund's policies and procedures for voting proxies for portfolio securities and information about how the Fund voted proxies related to its portfolio securities during the 12-month period ended June 30 is available on our web site — www.dws-investments.com or on the SEC's web site — www.sec.gov. To obtain a written copy of the Fund's policies and procedures without charge, upon request, call us toll free at (800) 349-4281. 30 SHARES REPURCHASED AND ISSUED The Fund has been purchasing shares of its common stock in the open market. Shares repurchased and shares issued for dividend reinvestment for the past five years are as follows: Fiscal Years Ended December 31, Shares repurchased Shares issued for dividend reinvestment — Shares tendered and accepted — — — 31 PRIVACY NOTICE FACTS What Does Deutsche Asset & Wealth Management Do With Your Personal Information? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share can include: • Social Security number • Account balances • Purchase and transaction history • Bank account information • Contact information such as mailing address, e-mail address and telephone number How? All financial companies need to share customers' personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers' personal information; the reasons Deutsche Asset & Wealth Management chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does Deutsche Asset & Wealth Management share? Can you limit this sharing? For our everyday business purposes — such as to process your transactions, maintain your account(s), respond to court orders or legal investigations Yes No For our marketing purposes — to offer our products and services to you Yes No For joint marketing with other financial companies No We do not share For our affiliates' everyday business purposes — information about your transactions and experiences No We do not share For our affiliates' everyday business purposes — information about your creditworthiness No We do not share For nonaffiliates to market to you No We do not share Questions?Call (800) 349-4281 or e-mail us at service@dws.com 32 PRIVACY NOTICE (continued) Who we are Who is providing this notice? The European Equity Fund, Inc. What we do How does Deutsche Asset & Wealth Management protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. How does Deutsche Asset & Wealth Management collect my personal information? We collect your personal information, for example. When you • open an account • give us your contact information • provide bank account information for ACH or wire transactions • tell us where to send money • seek advice about your investments Why can't I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates' everyday business purposes — information about your creditworthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial or non-financial companies. Our affiliates include financial companies with the DWS or Deutsche Bank ("DB") name, such as DB AG Frankfurt and DB Alex Brown. Non-affiliates Companies not related by common ownership or control. They can be financial and non-financial companies. Non-affiliates we share with include account service providers; service quality monitoring services; mailing service providers; and verification services to help in the fight against money laundering and fraud. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. • Deutsche Asset & Wealth Management does not jointly market. 33 THE EUROPEAN EQUITY FUND, INC. APPROVAL OF CONTINUANCE OF INVESTMENT ADVISORY AGREEMENT (unaudited) The Fund's directors unanimously approved the continuance of the investment advisory agreement between the Fund and Deutsche Asset & Wealth Management International GmbH ("DeAWMI") (the "agreement") at a meeting held on October 18, 2013. The Fund's directors simultaneously approved the continuance of the administration agreement (the "administration agreement") between the Fund and Deutsche Investment Management Americas Inc. ("DIMA"), an affiliate of DeAWMI. In preparation for the meeting, the directors had requested, received and evaluated extensive materials from DeAWMI, including performance and expense information for other investment companies with similar investment objectives derived from data compiled by Lipper Inc. ("Lipper"). Prior to voting, the directors reviewed the proposed approval of the continuance of the agreement with management and with experienced counsel who are independent of DeAWMI and received a memorandum from such counsel discussing the legal standards for their consideration of the proposed approval of the continuance. The directors also discussed the proposed approval in a private session with counsel at which no representatives of DeAWMI were present. In reaching their determination relating to approval of the agreement, the directors considered all factors they believed relevant, including the following: 1. information comparing the Fund's performance to other investment companies with similar investment objectives and to an index; 2. the nature, extent and quality of investment advisory and other services rendered by DeAWMI; 3. payments received by DeAWMI from all sources in respect to the Fund and all investment companies in the Deutsche family of funds; 4. the costs borne by, and profitability of, DeAWMI and its affiliates (including DIMA) in providing services to the Fund and to all investment companies in the Deutsche family of funds; 5. comparative fee and expense data for the Fund and other investment companies with similar investment objectives; 6. the extent to which economies of scale would be realized as the Fund grows and whether fee levels reflect these economies of scale for the benefit of investors; 7. DeAWMI's policies and practices regarding allocation of the Fund's portfolio transactions, including the extent to which DeAWMI benefits from soft dollar arrangements; 8. the Fund's portfolio turnover rates compared to those of other investment companies with similar investment objectives; 9. fall-out benefits which DeAWMI and its affiliates receive from their relationships with the Fund; 10. information concerning the programs established by DeAWMI with respect to compliance, risk management, disclosure and ethics; 11. the professional experience and qualifications of the Fund's portfolio management team and other senior personnel of DeAWMI; and DeAWMI's strengthening of the investment resources supporting the Fund in 2009; and 12. the terms of the agreement. The directors also considered their knowledge of the nature and quality of the services provided by DIMA and DeAWMI to the Fund gained from their experience as directors of the New Germany Fund and the Central Europe, Russia and Turkey Fund and, where relevant, other Deutsche funds, their confidence in DeAWMI's integrity and competence gained from that experience and DeAWMI's responsiveness to concerns raised by them in the past, including DeAWMI's willingness to consider and implement organizational and operational changes designed to improve investment results and the services provided to the Fund. In their deliberations, the directors did not identify any particular information that was all-important or controlling, 34 THE EUROPEAN EQUITY FUND, INC. APPROVAL OF CONTINUANCE OF INVESTMENT ADVISORY AGREEMENT (unaudited) (continued) and each director attributed different weights to the various factors. The directors determined that the overall arrangements between the Fund and DeAWMI, as provided in the agreement, were fair and reasonable in light of the services performed, expenses incurred and such other matters as the directors considered relevant in the exercise of their reasonable judgment. The directors further determined that they were satisfied that the services provided by DeAWMI to the Fund represented good value for the money payable to it by the Fund. The material factors and conclusions that formed the basis for the directors' reaching their determination to approve the continuance of the agreement (including their determinations that DeAWMI should continue in its role as investment advisor for the Fund, and that the fees payable to DeAWMI pursuant to the agreement are appropriate) were separately discussed by the directors. Nature, Extent and Quality of Services Provided by DeAWMI The directors noted that, under the agreement, DeAWMI, in accordance with the Fund's investment objectives, policies and limitations, makes all decisions with respect to suitable securities for investment by the Fund and transmits purchase and sale orders and selects brokers and dealers to execute portfolio transactions on behalf of the Fund. DeAWMI pays all of the compensation of the Fund's directors and officers who are interested persons of DeAWMI. The directors considered the scope and quality of services provided by DeAWMI under the agreement and noted that the scope of services provided had expanded over time as a result of regulatory and other developments. The directors also considered the commitment of DeAWMI to, and the programs established by it with respect to, compliance, risk management, disclosure and ethics. The directors considered the quality of the investment research capabilities of DeAWMI and the other resources it has dedicated to performing services for the Fund. The quality of the advisory services provided also were considered. The directors concluded that, overall, they were satisfied with the nature, extent and quality of services provided (and expected to be provided) to the Fund under the agreement. Costs of Services Provided and Profitability to DeAWMI At the request of the directors, DeAWMI provided information concerning the profitability of its investment advisory and investment company activities and financial condition based on historical information for 2011 and 2012. Similar information was provided for DIMA. The directors reviewed the assumptions and methods of allocation used by DeAWMI and DIMA in preparing Fund specific profitability data. DeAWMI and DIMA stated their belief that the methods of allocation used were reasonable, but noted that there are limitations inherent in allocating costs to multiple individual clients served by organizations such as DIMA and DeAWMI where each of the clients draws on, and benefits from, the research and other resources of the Deutsche Bank organization. The directors recognized that it is difficult to make comparisons of profitability from fund advisory contracts because comparative information is not generally publicly available and is affected by numerous factors, including the structure of the particular advisor, the types of funds it manages, its business mix, numerous assumptions regarding allocations and the advisor's capital structure and cost of capital. In considering profitability information, the directors considered the effect of possible fall-out benefits on DeAWMI's expenses, including the fact that there were no affiliated brokerage commissions. The directors noted that DeAWMI may allocate brokerage to receive research generated by, or paid for by, executing brokers. They also noted that DeAWMI has policies to prohibit consideration of the sale of shares of Deutsche funds when selecting broker dealers to execute portfolio transactions for the Fund or other Deutsche funds. The directors recognized that DeAWMI should, as a general matter, be entitled to earn a reasonable level of profits for the services it provides to the Fund and, based on their review, concluded that DeAWMI's level of profitability from its relationships with the Fund was not excessive. 35 THE EUROPEAN EQUITY FUND, INC. APPROVAL OF CONTINUANCE OF INVESTMENT ADVISORY AGREEMENT (unaudited) (continued) Investment Results In addition to the information received by the directors for the meeting, the directors receive detailed performance information for the Fund at each regular board meeting during the year and also receive monthly performance information. The directors reviewed information showing the Fund's performance compared to that of other investment vehicles compiled by Lipper (a total of 25 funds, consisting of exchange-traded funds, open-end funds and single-country funds). The directors also reviewed information showing performance of the Fund's benchmark index, which, since November 1, 2005 (when the Fund changed its investment focus from Germany to the European countries utilizing the Euro currency), was the MSCI EMU index, an unmanaged capitalization-weighted index comprising several hundred companies domiciled in the countries using the Euro currency, and prior thereto was the Germany DAX index of 30 large cap stocks. The comparative information showed that the Fund ranked above the median for the one-year period, and below the median for the three-, five- and 10-year periods ended December 31, 2012, in the second quartile for the one-year period, the third quartile for the three-, five- and 10-year periods ended December 31, 2012. As noted above, the Fund changed its investment focus from Germany to Europe on November 1, 2005. The Fund matched the performance of the benchmark in 2012, outperformed the benchmark in 2011, 2010 and 2009, and underperformed the benchmark in 2008 and 2007. Taking into account these comparisons and the other factors considered, including DeAWMI's strengthening of the investment resources supporting the Fund in 2009 and the improvement in the Fund's performance since that time, the directors concluded that the Fund's investment results since the changes implemented in 2009 were satisfactory. Management and Investment Advisory Fees and Other Expenses The directors considered the investment advisory fee rates payable by the Fund to DeAWMI under the agreement. The directors recognized that it is difficult to make comparisons of advisory fees because there are variations in the services that are included in the fees paid by other funds. The directors also considered the representation by DeAWMI that it does not manage any institutional accounts that are similar to the Fund, and its review of the reasons that it does not consider institutional fee rates to be relevant to the consideration of appropriate fee rates payable by investment companies such as the Fund. The Fund's expense comparison group consisted of 34 closed-end country funds and ETFs. The directors reviewed information comparing the combined advisory and administrative fees payable under the agreement and the administration agreement for this purpose, noting that DeAWMI and DIMA are affiliated companies. The directors noted that the Fund's effective combined advisory and administrative fee rate for 2012 of 0.969 was below the average and above the median of the comparison group. The directors noted that the Fund's effective fee rate reflects the effect of breakpoints. The directors also considered the Fund's total expense ratio in comparison to the fees and expenses of funds within the comparison group. The directors also noted that the Fund's expense ratio was above the median and the average and in the third quartile of the comparison group. Management explained that this was principally the result of the Fund's relatively small asset base. The directors concluded that the Fund's expense ratio was satisfactory. Economies of Scale The directors noted that the investment advisory fee schedule in the agreement contains breakpoints that reduce the fee rate on assets above specified levels. The directors recognized that breakpoints may be an appropriate way for DeAWMI to share its economies of scale with some funds that have substantial assets or that may grow materially over the next year. However, they also recognized that there is no direct relationship between the economies of scale realized by funds and those realized by DeAWMI as assets increase, largely because economies of scale are realized (if at all) by DeAWMI across a variety of products and services, and not only in respect of a single fund. Having taken these factors into account, the directors concluded that the breakpoint arrangements in the agreement were acceptable under the Fund's circumstances. 36 EXECUTIVE OFFICES 345 Park Avenue, New York, NY 10154 ADMINISTRATOR Deutsche Investment Management Americas Inc. INVESTMENT ADVISER Deutsche Asset & Wealth Management International GmbH CUSTODIAN Brown Brothers Harriman & Co. TRANSFER AGENT DWS Investments Service Company LEGAL COUNSEL Sullivan & Cromwell LLP INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP DIRECTORS AND OFFICERS CHRISTIAN H. STRENGER Chairman and Director DR. WILHELM BENDER Director DETLEF BIERBAUM Director RICHARD R. BURT Director RICHARD KARL GOELTZ Director DR. FRANZ WILHELM HOPP Director DR. FRIEDBERT MALT Director ROBERT H. WADSWORTH Director JOACHIM WAGNER Director BRIAN BINDER* President and Chief Executive Officer PAUL H. SCHUBERT Chief Financial Officer and Treasurer RAINER VERMEHREN Vice President MELINDA MORROW Vice President CAROLINE PEARSON Chief Legal Officer ALEXIS KUCHINSKY Chief Compliance Officer JOHN CARUSO Anti-Money Laundering Compliance Officer JOHN MILLETTE Secretary HEPSEN UZCAN Assistant Secretary *Mr. Binder's presidency commenced as of December 6, 2013. R-025796-3 VOLUNTARY CASH PURCHASE PROGRAM AND DIVIDEND REINVESTMENT PLAN The Fund offers shareholders a Voluntary Cash Purchase Program and Dividend Reinvestment Plan ("Plan") which provides for optional cash purchases and for the automatic reinvestment of dividends and distributions payable by the Fund in additional Fund shares. Plan participants may invest as little as $100 in any month and may invest up to $36,000 annually. The Plan allows current shareholders who are not already participants in the Plan and first time investors to enroll in the Plan by making an initial cash deposit of at least $250 with the plan agent. Share purchases are combined to receive a beneficial brokerage fee. A brochure is available by writing or telephoning the transfer agent: DWS Investments Service Company th Street 6th Floor Attn: Closed-End Fund Area Kansas City, MO 64105 Tel.: 1-800-349-4281 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.) This report is available to the shareholders of The European Equity Fund, Inc. for their information. This is not a prospectus, circular or representation intended for use in the purchase of shares of the Fund or any securities mentioned in this report. The information contained in the letter to the shareholders and the interview with the portfolio management team in this report are derived from carefully selected sources believed reasonable. We do not guarantee its accuracy or completeness, and nothing in this report shall be construed to be a representation of such guarantee. Any opinions expressed reflect the current judgment of the author, and do not necessarily reflect the opinion of Deutsche Bank AG or any of its subsidiaries and affiliates. Notice is hereby given in accordance with Section 23(c) of the Investment Company Act of 1940 that the Fund may purchase at market prices from time to time shares of its common stock in the open market. Comparisons between changes in the Fund's net asset value per share and changes in the MSCI-EMU Index should be considered in light of the Fund's investment policy and objectives, the characteristics and quality of the Fund's investments, the size of the Fund and variations in the foreign currency/dollar exchange rate. Fund Shares are not FDIC - insured and are not deposits or other obligations of or guaranteed by any bank. Fund Shares involve investment risk, including possible loss of principal. For latest net asset value, schedule of the Fund's largest holdings, dividend data and shareholder inquiries, please call 1-800-349-4281 (in the U.S.) or 00-800-2287-2750 (outside of the U.S.). ITEM 2. CODE OF ETHICS As of the end of the period covered by this report, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Principal Executive Officer and Principal Financial Officer. There have been no amendments to, or waivers from, a provision of the code of ethics during the period covered by this report that would require disclosure under Item 2. A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The Fund’s Board of Directors has determined that the Fund has at least one “audit committee financial expert” serving on its audit committee: Mr. Robert H. Wadsworth, Mr. Richard Karl Goeltz and Mr. Joachim Wagner. Each of these audit committee members is “independent,” meaning that he is not an “interested person” of the Fund (as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940) and he does not accept any consulting, advisory, or other compensatory fee from the Fund (except in the capacity as a Board or committee member). An “audit committee financial expert” is not an “expert” for any purpose, including for purposes of Section 11 of the Securities Act of 1933, as a result of being designated as an “audit committee financial expert.” Further, the designation of a person as an “audit committee financial expert” does not mean that the person has any greater duties, obligations, or liability than those imposed on the person without the “audit committee financial expert” designation. Similarly, the designation of a person as an “audit committee financial expert” does not affect the duties, obligations, or liability of any other member of the audit committee or board of directors. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES THE EUROPEAN EQUITY FUND, INC. FORM N-CSR DISCLOSURE RE: AUDIT FEES The following table shows the amount of fees that PricewaterhouseCoopers, LLP (“PWC”), the Fund’s independent registered public accounting firm, billed to the Fund during the Fund’s last two fiscal years.The Audit Committee approved in advance all audit services and non-audit services that PWC provided to the Fund. Services that the Fund’s Independent Registered Public Accounting Firm Billed to the Fund Fiscal Year Ended December 31, Audit Fees Billed to Fund Audit-Related Fees Billed to Fund Tax Fees Billed to Fund All Other Fees Billed to Fund $ $
